TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00073-CV



                                    In re Janice Marie Vickers


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator has filed a request for a free record related to an application for writ of habeas

corpus, a request we have filed as a petition for writ of mandamus.1 We deny the petition for writ

of mandamus.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: February 21, 2014




       1
         The caption of relator’s document states that it was filed “in the Court of Criminal
Appeals,” so it is possible the document was mistakenly filed in the wrong court.